Citation Nr: 9905026
Decision Date: 02/24/99	Archive Date: 06/24/99

DOCKET NO. 97-29 534               DATE FEB 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in North Little Rock, Arkansas

THE ISSUES

1. Entitlement to an increased (compensable) evaluation for
postoperative residuals of a pararectal abscess.

2. Whether an April 21, 1993 rating action, which denied the
veteran's claim for service connection for a chronic skin disorder
of the face, was clearly and unmistakably erroneous.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to March 1977,
and from June 1979 to February 1984.

The matter concerning an increased (compensable) evaluation for
postoperative residuals of a pararectal abscess comes before the
Board of Veterans' Appeals (Board) on appeal of a June 1997 rating
action by the Department of Veterans Affairs (VA) Regional Office
(RO) located in North Little Rock, Arkansas.

The claim regarding whether an April 21, 1993 rating action, which
denied the veteran's claim for service connection for a chronic
skin disorder of the face, was clearly and unmistakably erroneous,
arises from a December 1997 rating decision by the RO.

REMAND

A review of the service medical records reflects that the veteran
underwent a fistulotomy for a fistula in ano in March 1980. The RO
granted service connection for postoperative residuals, perirectal
abscess in February 1985 and assigned a noncompensable rating under
diagnostic code 7819. A review of the recent statement of the case
reflects that the RO has evaluated the postoperative residuals,
perirectal abscess under the following diagnostic codes: 7805,
scars; 7806, eczema; and 7819 which provides that benign new
growths will be rated 

Under 38 U.S.C.A. 7105 (West 1991), the Board may dismiss any
appeal which fails to allege specific error of fact or law in the
determination being appealed. A Substantive Appeal may be withdrawn
in writing at any time before the Board promulgates a decision. 38
C.F.R. 20.202,20.204(b) (1998). Withdrawal may be made by the
appellant or by his or her authorized representative, except that
a representative may not withdraw a Substantive Appeal filed by the
appellant personally without the express written consent of the
appellant. 38 C.F.R. 20.204(c) (1998).

On February 3, 1999, prior to the promulgation of a decision in the
appeal, the Board received notification from the veteran's
representative, in the form of an Informal Brief, that the veteran
wished to withdrawal the issues, as indicated on the title page of
this decision, currently on appeal. The Informal Brief indicated
that a faxed copy of a VA Form 21-4138, Statement in Support of
Claim, dated February 1, 1999, from the veteran indicated his
intentions regarding the withdraw of his claims. The original VA
Form 21-4138 is also noted to be of record. Specifically, the
veteran indicated as part of his VA Form 21-4138: "I wish to
withdraw my appeal for pseudo [folliculitis [b]arbae and
pararectial [sic] at the [b]oard of Veterans['] Appeal[s] at this
time."

However, it is noted that, also as part of the February 1, 1999 VA
21-4138, the veteran indicated that he desired that the RO consider
an accompanying medical opinion at the local level on these
"claims." The medical is a February 2, 1999, letter from a private
neuroradiologist. The gist of the opinion is that the veteran's
post operative residuals of perirectal abscess should be evaluated
under a different diagnostic code. The physician indicated that the
appropriate diagnostic code is 7335 which provides that fistula in
ano is to be rated as for impairment to sphincter control,
diagnostic code 7332. 

The Board points out that the issue as to whether a different
diagnostic code is applicable is included in the issue of an
increased rating for the postoperative residuals, perirectal
abscess, which has been properly developed for appellate
consideration. Additionally, if in the future, increased benefits
are granted for the postoperative residuals, perirectal abscess,
the withdrawal of the appeal may effect the effective date for any
benefit granted. As such, the Board is of the opinion that
clarification of the veteran's statement is warranted in this
situation.

A review of the evidence reflects that the veteran was hospitalized
at a VA facility in October 1996. At that time, he underwent an
excision and drainage for a perirectal abscess. The most recent VA
examination was conducted in March 1997. Following the examination
the examiner indicated that it was difficult to tell whether the
veteran was satisfactorily and entirely healed from the October
1996 surgery whether he had a small abscess. He received follow-up
treatment at a VA facility in March 1997.

To ensure that VA has met its duty to ensure full compliance with
due process requirements, the case is REMANDED to the RO for the
following development:

1. The RO should contact the veteran in order to clarify his
comments as expressed on his VA Form 21-4138, cited above.
Specifically, the veteran should be requested to state whether or
not it is his expressed desire to withdraw either one or both of
the issues, as indicated on the title page of this decision,from
appellate consideration- The veteran should be requested to respond
to this request in writing with his signature. Thereafter the RO
should take the appropriate actions to ensure the veteran's right
of due process.

2. If the veteran indicates that he is not withdrawing the issue of
an increased rating for the postoperative residuals, perirectal
abscess, he should be furnished the appropriate release of
information forms in order to obtain copies of all current VA and
private medical records pertaining to treatment for the
postoperative residuals, perirectal abscess. He should be informed

that he has the opportunity to submit additional evidence and
arguments in support of his claim.

3. The RO should requests the VA facility in Little Rock to furnish
copies of any additional treatment records covering the period from
April 1997 to the present.

4. The veteran should also be afforded a rectal examination to
determine the current status of his postoperative status,
perirectal abscess. The examiner should provide a detailed
description of his findings, and comment on whether there is any
loss of sphincter control, degree of leakage, to include whether
there is constant slight leakage or occasional moderate leakage,
and whether it is necessary for the veteran to wear a pad. The
claimsfolder and a copy of this Remand are to be furnished to the
examiner in conjunction with the examination.

5. Thereafter, the case should be readjudicated by the RO, to
include consideration of the February 1999 private medical
statement.

If the benefit(s) sought is not granted, the veteran and his
representative should be furnished a supplemental statement of the
case and an opportunity to respond. The case should then be
returned to the Board for further appellate consideration, if
appropriate.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Veterans Appeals for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1997) (Historical and Statutory Notes).
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1@ Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ROBERT  P. REGAN
Member,  Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans'Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 6 -

